Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Chirnomas on 3/4/21.

The application has been amended as follows: 
Claims 3-7 have been cancelled


Examiner’s Comments

Response to Arguments
Applicant’s arguments, see page 8, filed 1/14/21, with respect to 101 have been fully considered and are persuasive.  The rejection of claims 1-3 and 9 has been withdrawn because of the amendment to claim 1 to read on a chemically modified miRNA that is not found in nature.
 Applicant’s arguments, see pages 11-12 filed 1/14/21, with respect to 102 and 103 have been fully considered and are persuasive.  The rejection of claims 1-7 and 9 has been withdrawn because of the amendment to claim 1 to read on a chemically modified miRNA with specific modification patterns that are not taught or made obvious by the prior art of record.
NOTE: the applicant clarified the misunderstanding by the office between SEQ ID NO: 4 and SEQ-04.  See page 9 of the reponse for further clarification on this issue.
The cancellation of claims 3-7 was made to expedite allowance of claims 1 and 9.
The IDS attached to the office action was already considered by the office, but was missing the application number.  The application number was inserted at the top of the IDS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	

	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635